EX-28(i)(2) Consent of Counsel LORNA A. SCHNASE Attorney at Law t: 713-741-8821 e: Lorna@40ActLawyer.com w: www.40ActLawyer.com December 28, 2012 Monteagle Funds 2506 Winford Avenue Nashville, TN 37211 Re: Post-Effective Amendment No. 41 under the Securities Act of 1933 (No. 333-41461) and Post-Effective Amendment No.44 under the Investment Company Act of 1940 (No. 811-08529) to Registration Statement on Form N-1A of Monteagle Funds I hereby consent to the reference to my name under the “Legal Counsel” caption in the Statement of Additional Information included in the above-referenced Post-Effective Amendment as filed with the Securities and Exchange Commission on December 28, 2012. This consent does not constitute a consent under Section 7 of the Securities Act of 1933, and in consenting to the reference to my name in the Post-Effective Amendment, I have not certified any part of the Post-Effective Amendment and do not otherwise come within the categories of persons whose consent is required under Section 7 or the rules and regulations of the Securities and Exchange Commission thereunder. Sincerely, /s/ Lorna A. Schnase Lorna A. Schnase Attorney at Law
